Citation Nr: 0938572	
Decision Date: 10/09/09    Archive Date: 10/22/09

DOCKET NO.  07-24 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
hearing loss.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
tinnitus.

3.  Entitlement to service connection for hearing loss

4.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Adams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1968 to August 
1972 and from November 1990 to May 1991, and as a member of 
the Army National Guard of Arkansas from November 1982 to 
November 1983 and from April 1984 to October 1990.  He also 
served in Southwest Asia during the Persian Gulf War from 
January 1991 to May 1991.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a December 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas that declined to reopen the Veteran's 
previously denied claims for service connection for hearing 
loss and tinnitus.  In April 2009, the Veteran testified 
before the Board at a hearing held via videoconference at the 
RO.

The issues of entitlement to service connection for hearing 
loss and tinnitus are REMANDED to the RO via the Appeals 
Management Center in Washington, D.C.


FINDINGS OF FACT

1.  The Veteran did not timely appeal a September 2004 rating 
decision that denied service connection for hearing loss and 
tinnitus.

2.  Evidence submitted since the September 2004 rating 
decision, when considered with previous evidence of the 
record, relates to an unestablished fact necessary to 
substantiate the Veteran's claims and raises a reasonable 
possibility of substantiating the claims.


CONCLUSIONS OF LAW

1.  The September 2004 rating decision that denied service 
connection for hearing loss and tinnitus is final.  
38 U.S.C.A. § 7105 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.104(a), 3.160(d), 20.302, 20.1103 (2009).

2.  New and material evidence has been received to reopen the 
claims for service connection for hearing loss and tinnitus.  
38 U.S.C.A. § 5108 (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A September 2004 rating decision denied the Veteran's claims 
for service connection for hearing loss and tinnitus.  
Although the RO reopened the claims in a June 2007 statement 
of the case and has adjudicated the issues of entitlement to 
service connection on the merits, the Board must consider the 
question of whether new and material evidence has been 
received because it goes to the Board's jurisdiction to reach 
the underlying claims and adjudicate the claims de novo.  
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  If the 
Board finds that no such evidence has been offered, that is 
where the analysis must end.  Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  Jackson v. Principi, 265 F.3d 1366 (Fed. 
Cir. 2001); Barnett v. Brown, 8 Vet. App. 1 (1995).  A 
finally adjudicated claim is an application which has been 
allowed or disallowed by the agency of original jurisdiction, 
the action having become final by the expiration of one year 
after the date of notice of an award or disallowance, or by 
denial on appellate review, whichever is the earlier.  
38 U.S.C.A. § 7105 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.160(d), 20.302, 20.1103 (2009).  Thus, the September 
2004 decision became final because the Veteran did not file a 
timely appeal.

The claim for entitlement to service connection may be 
reopened if new and material evidence is submitted.  Manio v. 
Derwinski, 1 Vet. App. 140 (1991).  The Veteran filed this 
application to reopen his claims in September 2006.  New 
evidence means existing evidence not previously submitted to 
agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate a claim.  New and material evidence 
can be neither cumulative or redundant of the evidence of 
record at the time of the last prior denial of the claim 
sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a) (2009).  Only evidence presented since the last 
final denial on any basis will be considered, in the context 
of the entire record.  Evans v. Brown, 9 Vet. App. 273 
(1996).  In determining whether evidence is new and material, 
the credibility of the new evidence is presumed.  Justus v. 
Principi, 3 Vet. App. 510 (1992).

At the time of the September 2004 decision, the evidence 
consisted of the Veteran's service medical and personnel 
records; post-service treatment records; and VA examinations 
and opinions dated in October 1973, June 2004, and August 
2004.  The RO denied the claims based upon the June 2004 and 
August 2004 VA opinions that the Veteran's hearing loss pre-
existed his service and that his hearing loss and tinnitus 
were not due to acoustic trauma during his service.

New evidence includes duplicative copies of the Veteran's 
service treatment records, VA treatment records, a September 
2007 VA examination, statements from the Veteran, and the 
Veteran's April 2009 testimony before the Board.  New 
evidence also includes a lay statement from the Veteran's 
fellow crewmember who stated that their mission required the 
operation of 10 kilowatt diesel generators and engines and 
opined that he has hearing loss and tinnitus that are related 
to his service.  Furthermore, the evidence is material 
because it demonstrates an event in service, the Veteran's 
exposure to noise.

The Board finds that the evidence received since the last 
final decision, when presumed credible for this purpose, is 
new and material evidence and raises a reasonable possibility 
of substantiating these claims because it addresses a 
previously unestablished fact, that the Veteran's hearing 
loss and tinnitus are related to his service.  In so finding, 
the Board again acknowledges that lay assertions of medical 
causation cannot serve as the predicate to reopen a claim 
under 38 U.S.C.A. § 5108.  Moray v. Brown, 5 Vet. App. 211 
(1993).  However, here it is not the opinion of the Veteran's 
fellow crewmember that serves as the basis to reopen the 
claims, but rather his disclosure that he and the Veteran 
were exposed to acoustic trauma during service, explanation 
of the type of acoustic trauma, and the fellow serviceman's 
opinion and recitation of a medical opinion that his own 
hearing loss and tinnitus are related to his service and that 
exposure to acoustic trauma.

Therefore, the Board finds that new and material evidence 
sufficient to reopen the claims has been received.  New and 
material evidence having been submitted, the claims for 
service connection for hearing loss and tinnitus, and the 
appeal is granted to that extent only.


ORDER

New and material evidence having been received, the claims 
for service connection for hearing loss and tinnitus are 
reopened.  To that extent only, the claims are granted.


REMAND

Additional development is needed prior to the disposition of 
the Veteran's claims.

VA has a duty to assist claimants in the development of facts 
pertinent to claims and VA must accomplish additional 
development of the evidence if the record before it is 
inadequate.  38 U.S.C.A. § 5103A.  The Board regrets the 
additional delay that will result from this remand.  
Nevertheless, the Board is constrained by the fact that 
proper adjudication of the claims requires additional 
development.

First, additional treatment records may be outstanding.  The 
Board notes that the most recent VA medical records are dated 
in November 2008.  To aid in adjudication, any subsequent VA 
medical records should be obtained.

With respect to the Veteran's hearing loss and tinnitus 
claims, the Veteran contends that he currently has hearing 
loss and tinnitus that are related to acoustic trauma during 
his service.  In April 2009, the Veteran testified that while 
serving in the Marine Corps, he was a supply person and an 
infantryman, during which he rode helicopters and guarded the 
perimeters.  He testified that he shot an M-14 without 
hearing protection and shot about four to five-hundred rounds 
daily.  When he served in the Persian Gulf, they were told to 
dispose of all of the ammunition and fired 10,000 rounds or 
more of small arms ammunition including machine gun 
ammunition, hand grenades, C-4, and eight-inch shells.  He 
testified that during that time he also served as a 
meteorologist and was exposed to 10 kilowatt generators.  He 
also testified that he hunts recreationally and fires only 
five or six shots a year with hearing protection, but did not 
wear hearing protection during service.  Occupationally, he 
has worked as a school administrator for twenty-eight years 
and is not exposed to acoustic noise.  The Veteran testified 
that he first noticed hearing loss and ringing in his ears 
when he returned from the Persian Gulf.  The Veteran 
submitted a lay statement from a fellow meteorological 
crewmember who confirmed that they were exposed to 10 
kilowatt diesel generators and engines from January 1991 to 
May 1991 and that the acoustic noise most likely exceeded 85 
decibels.

The service personnel records reflect the Veteran's military 
occupational specialties of general warehouseman, 
multichannel communications equipment operator, field 
artillery, and meteorological crewmember.  Service medical 
records include a March 1968 enlistment report of medical 
history which indicates that the Veteran had a ruptured 
"T.M." in the first grade that was completely healed.  The 
enlistment examination is negative for a diagnosis of hearing 
loss.  In March 1970, blood was found in the Veteran's right 
ear canal and he complained of sharp right ear pain when he 
moved his head too fast.  A May 1991 audiometrical 
examination reflects a hearing loss profile of "H1" and 
indicates that the Veteran was not routinely exposed to 
hazardous noise.

A November 2003 private audiological examination reflects a 
diagnosis of symmetrical sensorineural hearing loss 
bilaterally.  The Veteran was afforded a VA examination in 
June 2004 at which time the claims file was unavailable for 
review.  The Veteran provided a history of acoustic trauma 
during service, but denied any history of occupational noise 
exposure noting that he worked in public education.  He had a 
recreational history of noise exposure from personal firearms 
and lawn and garden tools.  The examiner opined that it is a 
medical certainty that the complaint of tinnitus it not a 
consequence of acoustic trauma, noise exposure, or other 
events while on active duty.  The examiner further opined 
that tinnitus after exposure to a loud sound is a normal 
phenomena and that the onset of the complaint of tinnitus is 
recent and not related to events on active duty.  With 
respect to hearing loss, the examiner indicated that there 
was insufficient information to reach an opinion.

In August 2004, upon review of the claims file the examiner 
noted that the Veteran had no hearing loss when discharged 
from the Marine Corps, but that he had acquired a significant 
hearing loss since 1991 and that was most likely due to the 
use of inadequate hearing protection when firing recreational 
weapons.  The examiner again opined that it is a medical 
certainty that the complaint of tinnitus it not a consequence 
of acoustic trauma while on active duty and that it is a 
medical certainty that the Veteran did not acquire a hearing 
loss as a consequence of acoustic trauma while on active 
duty.  In rendering those opinions, the examiner was not 
provided an opportunity to consider the Veteran's testimony 
regarding the continuity of symptomatology, rendering the 
opinions inadequate for rating purposes.  As the Veteran is 
competent to report tinnitus and hearing loss because this 
requires only personal knowledge, not medical expertise, as 
it comes to him through his senses, the examiner is required 
to consider the Veteran's testimony regarding continuity of 
symptomatology in determining whether his hearing loss and 
tinnitus are related to the noise exposure documented in 
service.  Layno v. Brown, 6 Vet. App. 465 (1994); Dalton v. 
Nicholson, 21 Vet. App. 23 (2007) (examination was inadequate 
where examiner did not comment on Veteran's report of in-
service injury but relied on absence of evidence in service 
medical records to provide a negative opinion).  Accordingly, 
as it remains unclear to the Board whether the Veteran's 
hearing loss and tinnitus are related to his service, a 
remand for another VA examination and opinion is necessary.  
The examiner should specifically reconcile the opinions with 
the June 2004 and August 2004 VA examination and opinions, 
and any other opinions of record and comment on the 
functional effects caused by the Veteran's hearing loss.  
Martinak v. Nicholson, 21 Vet. App. 447 (2007)

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA treatment 
records dated since November 2008.

2.  Schedule a VA examination to determine 
the nature and etiology of any current 
hearing loss and tinnitus.  The claims 
folder should be reviewed and that review 
should be indicated in the examination 
report.  The examiner should specifically 
attempt to reconcile and discuss the 
opinion with all other opinions of record, 
including the June 2004 and August 2004 VA 
examination and opinions.  All indicated 
studies should be performed.  The examiner 
should also fully describe the functional 
effects caused by the Veteran's hearing 
loss.  Specifically, the examiner should 
provide the following:

    (a)  Diagnose any current hearing loss 
and tinnitus.

(b)  Is there clear and unmistakable 
evidence that any hearing loss or 
tinnitus pre-existed the Veteran's 
entry into either period of active 
service?

(c)  If so, please provide a diagnosis of 
any pre-existing hearing loss or tinnitus 
and state whether it is more likely than 
not (more than 50 percent probability) 
that any pre-existing hearing loss or 
tinnitus underwent a permanent increase 
in severity during or as a result of the 
Veteran's service.  If so, the examiner 
should state whether any permanent 
increase in the underlying pathology was 
due to normal progression of the 
disorder.
    
(d)  Is it as likely as not (50 percent 
or more probability) that any hearing 
loss or tinnitus was incurred in or 
aggravated by the Veteran's service, 
including treatment for blood in the 
right ear canal with complaints of 
right ear pain in March 1970 and any 
in-service acoustic trauma?  The 
examiner must consider the Veteran's 
statements regarding continuity of 
symptomatology and the Veteran's 
statements regarding his inservice and 
post-service exposure to acoustic 
trauma.  Dalton v. Nicholson, 21 Vet. 
App. 23 (2007) (examination inadequate 
where the examiner did not comment on 
veteran's report of in-service injury 
and relied on lack of evidence in 
service medical records to provide 
negative opinion).

3.  Then, readjudicate the claims.  If the 
decision remains adverse to the Veteran, 
issue a supplemental statement of the case 
and allow the applicable time for response.  
Then, return the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
development or other action must be handled in an expeditious 
manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


